         

Exhibit 10.57
RECORDING REQUESTED BY AND,
WHEN RECORDED, RETURN TO:
NetApp, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
AGREEMENT CONCERNING
GROUND LEASE (FOR BUILDING 8)
     THIS AGREEMENT CONCERNING GROUND LEASE (this “Agreement”) dated as of
April 1, 2009 (the “Effective Date”), is made by and between BNP PARIBAS LEASING
CORPORATION (“BNPPLC”), a Delaware corporation, and NETAPP, INC. (“NAI”), a
Delaware corporation, which is the successor by merger to Network Appliance,
Inc.
RECITALS
This Agreement is entered into upon, and with respect to, the following facts
and intentions:
     A. BNPPLC and NAI’s predecessor-in-interest, Network Appliance, Inc., have
heretofore entered into the following agreements:
     (1) Amended and Restated Ground Lease (Building 8) dated as of November 29,
2007 (as the same may have been modified, the “Ground Lease”), which was not
recorded, but was referenced in the two recorded short form documents described
in the next two subparagraphs. Pursuant to the Ground Lease, NAI, as ground
lessor, ground leased to BNPPLC, as ground lessee, that certain land more
particularly described in Annex A attached hereto and incorporated herein by
this reference (herein the “Land”).
     (2) Amended and Restated Lease Agreement (Building 8) dated as of
November 29, 2007 (as the same may have been modified, the “Sublease”), which
was the subject of that certain Short Form of Amended and Restated Lease
Agreement dated as of November 29, 2007 (the “Short Form of Sublease”) recorded
in the official records of Santa Clara County, California (the “Official
Records”) on November 5, 2008 under the county recorder’s Document #: 20037776.
Under the Sublease, BNPPLC, as sublessor, leased to NAI, as sublessee, BNPPLC’s
ground leasehold interest in the Land and all of the improvements located
thereon (collectively the “Subleased Premises”).
     (3) Amended and Restated Purchase Agreement (Building 8) dated as of
November 29, 2007 (as the same may have been modified, the “Purchase
Agreement”),

 



--------------------------------------------------------------------------------



 



which was the subject of that certain Memorandum of Amended and Restated
Purchase Agreement dated as of November 29, 2007, recorded in the Official
Records on November 5, 2008 under the county recorder’s Document #: 20037777.
     (4) Amended and Restated Common Definitions and Provisions Agreement
(Building 8) dated as of November 29, 2007 (as the same may have been modified,
the “Common Definitions and Provisions Agreement”), which was not recorded, but
was incorporated by reference into the documents listed above. As used in this
Agreement, capitalized terms defined in the Common Definitions and Provisions
Agreement and not otherwise defined in this Agreement are intended to have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement.
     B. BNPPLC and NAI now mutually wish to terminate the Ground Lease on the
terms and conditions more particularly herein set forth.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration the adequacy of which is
hereby acknowledges, the parties hereto agree as follows:
     1. Termination of Ground Lease. As of the Effective Date, BNPPLC hereby
surrenders all of its right title and interest in the Ground Lease unto NAI,
subject only to the “Permitted Encumbrances” described in Annex B attached
hereto and incorporated herein by this reference, and the Ground Lease is hereby
terminated. Notwithstanding anything to the contrary in this Agreement, BNPPLC
does, for itself and its successors, covenant, warrant and agree to defend the
title to the Land against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC. Except as expressly set forth in the
preceding sentence, BNPPLC makes no warranty of title, express or implied,
concerning the Land.
     2. Acknowledgment of Reversion. BNPPLC also acknowledges and agrees that
because of the termination of the Ground Lease, all of BNPPLC’s right, title and
interest in and to the following property will revert to NAI and BNPPLC does
hereby forever relinquish, waive, and quitclaim unto NAI (subject to such
Permitted Encumbrances):

  A.   the Sublease;     B.   the Purchase Agreement;     C.   any pending or
future award made because of our condemnation affecting the Property or because
of any conveyance to be made in lieu thereof, and any unpaid proceeds of
insurance or claim or cause of action for damages, loss or injury to the
Subleased Premises; and     D.   all other property included within the
definition of “Property” as set forth in the

 
Agreement Concerning Ground Lease (Building 8) — Page 2

 



--------------------------------------------------------------------------------



 



      Purchase Agreement, including the Subleased Premises;

provided, however, that excluded from this provision and quitclaim, and reserved
to BNPPLC, are any rights or privileges of BNPPLC under the following are
expressly reserved and retained by BNPPLC: (I) the indemnities set forth in the
Sublease and the Ground Lease, whether such rights are presently known or
unknown, including rights of BNPPLC to be indemnified against environmental
claims of third parties, as provided in the Ground Lease which may not presently
be known; and (ii) provision in the Sublease that establish the right of BNPPLC
to recover any accrued unpaid rent under the Sublease which may be outstanding
as of the date hereof; and (iii) agreements between BNPPLC and BNPPLC’s Parent
or any Participant, or any modification or extension thereof.
BNPPLC agrees to warrant and defend the title to the Subleased Premises as
herein relinquished, against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC relating to the Subleased Premises. Except as
expressly set forth in the preceding sentence, BNPPLC makes no warranty of
title, express or implied, concerning the Subleased Premises or any other
property referenced or described in this Section 2.
     3. “As Is” Reversion. Notwithstanding any contrary provisions contained
herein, NAI acknowledges that BNPPLC makes no representations or warranties of
any nature or kind, whether statutory, express or implied, with respect to
environmental matters or the physical condition of the Subleased Premises, and
NAI, by acceptance of this agreement, accepts the Subleased Premises “As Is,”
“Where Is,” and “With All Faults,” and without any such representation or
warranty by BNPPLC as to environmental matters, the physical condition of the
Subleased Premises, compliance with subdivision or platting requirements or
construction of any improvements. Without limiting the generality of the
foregoing, NAI hereby further acknowledges and agrees that warranties of
merchantability and fitness for a particular purpose are excluded from the
transactions contemplated by this Agreement, as are any warranties arising from
a course of dealing or usage of trade. NAI hereby assumes all risk and liability
(and agrees that BNPPLC will not be liability for any special, direct, indirect,
consequential, or other damages) resulting or arising from or relating to the
ownership, use, condition, location, maintenance, repair, or operation of the
Subleased Premises, except for damages proximately caused by (and attributed by
any applicable principles of comparative fault to) any “Established Misconduct”
(as defined in the Common Definitions and Provisions Agreement) of BNPPLC.
     4. Binding Effect. The terms, provisions, covenants, and conditions hereof
will be binding upon NAI and BNPPLC and their respective successors and assigns,
and any other party claiming through either of them, and will inure to the
benefit of NAI and BNPPLC and all transferees, mortgages, successors and
assigns.
 
Agreement Concerning Ground Lease (Building 8) — Page 3

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous. This Agreement and any other agreement relating hereto
and executed concurrently herewith represent the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede any prior
negotiations and agreement between BNPPLC and NAI concerning the subject matter
hereof. No amendment or modification of this Agreement will be binding or valid
unless express in a writing executed by both parties hereto. This Agreement will
be governed by and construed in accordance with the laws of the State of
California without regard to conflict or choice of laws. Words in the singular
number will be held to include the plural and vice versa, unless the context
otherwise requires. This Agreement may be executed in counterparts, each of
which will be an original and all of which together will be a single instrument.
[Signature pages follow.]
Agreement Concerning Ground Lease (Building 8) — Page 4

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BNPPLC and NAI have signed this Agreement Concerning Ground
Lease as of the date(s) of their respective acknowledgments before notaries
indicated below, but to be effective as of April 1, 2009.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Name:   Lloyd G. Cox        Title:   Managing Director     

             
STATE OF DALLAS
    )      
 
    )     SS
COUNTY OF TEXAS
    )      

           
On
    , 2009, before me,    
 
         
 
  date     Name and Title of Officer (eg., “Jane Doe, Notary Public”)

Personally appeared Lloyd G. Cox, Managing Director of BNP Paribas Leasing
Corporation, a Delaware corporation
Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under Penalty of Perjury under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

         

 
Signature of Notary Public
     
Place Notary Seal Above

Agreement Concerning Ground Lease (Building 8) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Agreement Concerning Ground Lease dated to
be effective as of April 1, 2009.]

            NETAPP, INC., a Delaware corporation, which is the successor in
interest by merger to Network Appliance, Inc.
      By:           Name:   Ingemar Lanevi        Title:   Vice President and
Corporate Treasurer     

             
STATE OF CALIFORNIA
    )      
 
    )     SS
COUNTY OF SANTA CLARA
    )      

           
On
    , 2009, before me,    
 
         
 
  date     Name and Title of Officer (eg., “Jane Doe, Notary Public”)

Personally appeared Ingemar Lanevi, Vice President and Corporate Treasurer of
NetApp, Inc., a Delaware corporation
Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under Penalty of Perjury under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

         

 
Signature of Notary Public
     
Place Notary Seal Above

Agreement Concerning Ground Lease (Building 8) — Signature Page

 



--------------------------------------------------------------------------------



 



Annex A
Legal Description
Proposed Parcel 8, and (except to the extent within a different platted Parcel
as currently shown in the Map Records of the County of Santa Clara, California)
proposed Parcel 12, and the Additional Leased Premises as defined below,
(collectively, the “Building 8 Ground Lease Premises”) as shown on that certain
Vesting Tentative Parcel Map provided to BNP Paribas Leasing Corporation
(“BNPPLC”) by Network Appliance, Inc. (“NAI”) attached hereto and made a part
hereof (the “Tentative Map”), which has received preliminary approval from the
City of Sunnyvale, California, but not yet been filed for record in the office
of the recorder of the County of Santa Clara, State of California. As used
herein, “Additional Leased Premises” means the parking lots, driveways and other
areas shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The southern boundary of the Additional Leased Premises is a line
that runs North 75 degrees, 07 minutes, 58 seconds equidistant from the southern
boundary of Parcel 8 and the northern boundary of Parcel 7, both as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The western boundary of the Additional Leased Premises runs along the same
line as the western boundary of Parcel 8 and Parcel 7, as shown on the Tentative
Map. The northern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 8 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.


 



--------------------------------------------------------------------------------



 



(MAP) [f52231f5223101.gif]
Annex A to Agreement Concerning Ground Lease (Building 8) — Page 2

 



--------------------------------------------------------------------------------



 



Annex B
Permitted Encumbrances
This agreement is made subject to all encumbrances not constituting a “Lien
Removable by BNPPLC” (as defined in the Common Definitions and Provisions
Agreement), including the following matters to the extent the same are still
valid and in force:
1. Taxes and assessments for the current tax year and subsequent years, which
are not yet due and payable.
2. THE LIEN of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code,
resulting from changes of ownership or completion of construction on or after
the date hereof.
3. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Slope Easement
 
  In favor of   : City of Sunnyvale
 
  Recorded   : October 9, 1964 in Book 6695, page 430, Official Records
 
  Affects   : Easterly 18 feet, as shown on a survey plat entitled ALTA/ACSM
Land Title Survey for: Network Appliance, 1345
  Crossman Avenue, dated December 2, 1999, prepared by Kier & Wright, Job
No. 97208-16.

4. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Public utilities easement
 
  In favor of   : City of Sunnyvale
 
  Recorded   : October 9, 1964 in Book 6695, page 450, Official Records
 
  Affects   : Easterly 7 feet, as shown on a survey plat entitled ALTA/ACSM Land
Title Survey for: Network Appliance, 1345
  Crossman Avenue, dated December 2, 1999, prepared by Kier & Wright, Job
No. 97208-16.

5. Covenants, Conditions and Restrictions in the Declaration of Protective
Covenants — Moffett Industrial Park No. 2) recorded December 23, 1971 in Book
9640, page 443, Official Records; which provide that a violation thereof shall
not defeat or render invalid the lien of any Mortgage or Deed of Trust made in
good faith and for value. Said Covenants, Conditions and Restrictions do not
provide for reversion of title in the event of a breach thereof. Restrictions,
if any, based upon race, color, religion, sex, handicap, familial status, or
national origin are deleted, unless and only to the extent that said covenant
(a) is exempt under Chapter 42, Section 3607, of the United States Code, or
(b) related to handicap but does not discriminate against handicapped persons.

 



--------------------------------------------------------------------------------



 



     ASSIGNMENT AND ASSUMPTION of the rights, powers, duties, obligations, and
reservations of Moffett Park Associates, in favor of The Prudential Insurance
Company of America, recorded February 8, 1977 in Book C583, page 685, Official
Records.
6. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Public utilities
 
  Granted to   : City of Sunnyvale
 
  Recorded   : November 16, 1976 in Book C414, page 105, Official Records
 
  Affects   : Southerly 10 feet, as shown on a survey plat entitled ALTA/ACSM
Land Title Survey for: Network Appliance, 1345
  Crossman Avenue, dated December 2, 1999, prepared by Kier & Wright, Job
No. 97208-16.

7. LIMITATIONS, covenants, restrictions, reservations, exceptions or terms, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), contained in the document recorded
February 5, 1980 in Book F122, page 460, Official Records.

Annex B to Agreement Concerning Ground Lease (Building 8) — Page 2

 



--------------------------------------------------------------------------------



 



CERTIFICATION OF NON-FOREIGN STATUS
          Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. Sections 18805, 18815 and 26131 of the California Revenue and
Taxation Code, as amended, provide that a transferee of a California real
property interest must withhold income tax if the transferor is a nonresident
seller.
     To inform NETAPP, INC. (“Transferee”), a Delaware corporation, that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BNP PARIBAS LEASING CORPORATION (“Transferor”), a Delaware
corporation, the undersigned hereby certifies the following on behalf of
Transferor:
1 Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2 Transferor is not a disregarded entity (as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations);
3 Transferor’s U.S. employer identification number is 75-2252918; and
4 Transferor’s office address is:
BNP Paribas Leasing Corporation
100 Crescent Court, Suite 500
Dallas, Texas 75201
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Transferor understands that this Certification of Non-Foreign Status may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this Certification of
Non-Foreign Status and to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of the Transferor.
Dated as of: April 1, 2009.

     
 
   
 
  Lloyd G. Cox, acting as Managing Director of Transferor

 